Citation Nr: 1113445	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for service-connected chondromalacia patella of the right knee.

2.  Entitlement to an evaluation higher than 10 percent for service-connected chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1988 to July 1989.

This matter arises before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's right knee range of motion was zero degrees to 140 degrees during the entire appeal period.

2.  The competent evidence of record shows that the Veteran's left knee range of motion was zero degrees to 140 degrees during the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for the Veteran's service-connected chondromalacia patella of the right knee have not been met or approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for an evaluation higher than 10 percent for the Veteran's service-connected chondromalacia patella of the left knee have not been met or approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In December 2009, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claims.  Specifically, the Board ordered the AMC to schedule the Veteran for a VA examination in order to determine the current severity of the Veteran's bilateral knee disabilities.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA afforded the Veteran with an adequate medical examination in January 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the December 2009 remand.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In July 2004, March 2006, and December 2009 correspondence, the RO/AMC advised the Veteran of what the evidence must show to establish entitlement to an increased rating for hers claimed disorders and described the types of evidence that the Veteran should submit in support of her claims.  The RO/AMC also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The VCAA notice letters also described the elements of degree of disability and effective date.  As part of that notice, the RO/AMC told the Veteran that disability ratings usually range from zero to 100 percent depending on the disability involved and based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  

In the present case, the Board notes that the Veteran was provided with adequate notice with respect to her increased rating claims by virtue of the aforementioned VCAA notice letters.  Those documents informed the Veteran of the necessity of providing on her own or with VA assistance medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment.  The letters also notified the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant diagnostic code(s) and included examples of pertinent medical and lay evidence that the Veteran may submit or ask the Secretary to obtain relevant to establishing entitlement to increased compensation.  
    
Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO/AMC obtained the Veteran's VA medical records and associated the Veteran's service treatment records (STRs) with the claims file.  The RO and AMC also afforded the Veteran with compensation and pension examinations in August 2004 and January 2010.   To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are, collectively, more than adequate, as they were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  All examinations included the Veteran's subjective complaints about her disabilities and the objective findings needed to rate the disabilities.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran filed a claim in March 2004, requesting disability ratings higher than 10 percent for her service-connected right and left knee disabilities, which are rated under Diagnostic Code 5257.  Diagnostic Code 5257 for other impairments of the knee provides for a 10 percent disability rating caused by recurrent subluxation or lateral instability with a slight impairment, a 20 percent disability rating for a moderate impairment, and a 30 percent disability rating for a severe impairment.  

Throughout the appeal period, the Veteran received treatment for her bilateral knee disabilities on occasion, complaining of knee pain.  However, none of her treatment records contain full examinations of her knees or range of motion findings.  She did, however, present to two compensation and pension examinations during the appeal period.  Her first examination was conducted in August 2004.  At that time, the Veteran complained of bilateral aching during rainy or cold weather with one episode in which she went down on her knees while carrying a box.  She described her knees giving way during this episode.  The Veteran did not use crutches, braces, canes, or corrective shoes, and described her only flare-ups as aching pain during weather changes.  An arthritis workup was normal.    

On physical examination, the Veteran had no swelling or tenderness in either knee.  She was able to flex both knees to 140 degrees and extend both knees to zero degrees.  There was crepitus with full extension of the right knee but no lateral instability in either knee.  There was also no fatigability and no increased limitation of motion with repetitive use of either knee.  

At the Veteran's second compensation and pension examination in January 2010, she complained of a history of pain, stiffness, and weakness.  She was able to stand for 15 to 30 minutes and was able to walk more than one-quarter mile but less than one mile.  The Veteran was still not using assistive devices, but she had a stiff gait.  On physical examination, the Veteran exhibited normal range of motion in both knees of zero to 140 degrees.  There was no objective evidence of pain with active motion of either knee and no objective evidence of pain following repetitive motion or additional limitations after three repetitions.  X-rays of the left knee were normal but revealed minimal fluid and a tiny popliteal cyst in the right knee.  The Veteran reported that she was employed full time as a postal clerk but missed six weeks of work in the previous 12-month period due to "doctors appointments, migraine headaches and occasionally knees."  Finally, the examiner stated that the Veteran's bilateral knee disorder resulted in decreased mobility, problems with lifting and carrying, and pain with a moderate impact on her ability to perform physical employment and a mild-moderate impact on her ability to perform sedentary employment.   

Thus, the Board finds that the neither the Veteran's right knee disability nor her left knee disability ever manifested by a moderate impairment caused by recurrent subluxation or lateral instability.  At her first compensation and pension examination, she had no instability and only complained of achiness and pain, as well as a single episode of giving way.  By her second compensation and pension examination, the Veteran was complaining of pain, stiffness, and weakness.  Although the January 2010 compensation and pension examiner described her impairments as having a "moderate" and "mild-moderate" impacts on her ability to perform employment, the Board finds that these are not sufficient to establish a moderate impairment due to recurrent subluxation or lateral instability because the Veteran had full range of motion, no evidence of subluxation or instability, and used no assistive devices.  The Board finds that these symptoms only demonstrate a mild impairment of both knees.     

The Board has also examined whether the Veteran is entitled to a higher disability rating under other diagnostic codes related to knee disabilities.  However, the evidence of record does not indicate that she has ankylosis of either knee; cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint; limitation of motion to either 30 degrees of flexion or 15 degrees of extension; or an impairment of the tibia and fibula, including a malunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, and 5262.  Indeed, as mentioned previously, the competent evidence of record demonstrates that the Veteran had full range of motion in both knees and did not use a brace.  The competent evidence of record also fails to mention any ankylosis, effusion into the joint, or malunion of the tibia and fibula.  Based on the foregoing, the Board finds the preponderance of the evidence weighs against the assignment of a schedular evaluation higher than 10 percent for the entire appeal period for the Veteran's service-connected bilateral knee disabilities.  Thus, the Veteran's claim is denied. 

While the Veteran has reported that her knee disabilities adversely affected her employability, such has been contemplated in the assignment of the current schedular evaluation.  The evidence does not reflect that her right and left knee disabilities alone have caused marked interference with employment (i.e. beyond that already contemplated in the assigned evaluation) or necessitated any frequent periods of hospitalization such that application of the regular schedular standards is rendered impracticable.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claims and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     



ORDER

1.  Entitlement to an evaluation higher than 10 percent for service-connected chondromalacia patella of the right knee is denied.

2.  Entitlement to an evaluation higher than 10 percent for service-connected chondromalacia patella of the left knee is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


